DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 6/21/2022 has been entered and made of record.
Application Status 
Claims 3-4 and 8-9 were canceled. 
Claims 1-2, 5-7, and 10-14 are pending.

Allowable Subject Matter
Claims 1-2, 5-7, and 10-14 are allowed. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The instant invention relates to a system and a method for operating a device for generating an automatic virtual photo album.  The system includes a memory, a processor, and a device that has both a front camera and a rear camera. The processor controls the front camera and the rear camera of a device to simultaneously capturing a set of images.  The front camera captures a subset of images of a photographer, while the rear camera captures a subset of images of an object based on inputs from the photographer.  The processor extracts a photographer mood based on an analysis of the subset of the images of the photographer and an output from convolutional neural networks.  The photographer mood is one of a happy mood, a sad mood, a frustrated mood, an angry mood, or a scared mood.  The photographer mood is determined based on an output of training data processed by the convolution neural networks.  The processor then generates a photographer profile using photographer information, the extracted photographer mood, the subset of images of the other object captured by the rear camera, and ratings and reviews received from users for historical photos that are clicked by the photographer. Finally,  the processor generates an automatic album with metadata associated with the photographer mood, based on linking the photographer mood with the subset of images of the other object captured by the rear camera. A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 3/8/2022 for details. Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition, there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1-2, 5-7, and 10-14 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488